228 S.W.3d 714 (2006)
Armando RAMOS, Sr. et al., Appellants,
v.
Dr. Ian RICHARDSON, Appellee.
Armando Ramos, Sr. et al., Appellants,
v.
Valley Baptist Medical Center, et al., Appellees.
Nos. 13-05-204-CV, 13-05-205-CV.
Court of Appeals of Texas, Corpus Christi-Edinburg.
February 9, 2006.
Rehearing Overruled March 16, 2006.
Armando Ramos, Tennessee Colony, pro se.
Roger Berger, Jeffrey Uzick, Houston, Uzick, Oncken, Scheuerman & Berger, Nathan Mark Ralls, Chaves, Gonzales & Hoblit, Robert A. Ewert, Gonzales, Hoblit, Ferguson, LLP, San Antonio, for Appellees.
Before Justices HINOJOSA, YAÑEZ, and CASTILLO.

MEMORANDUM OPINION
Memorandum Opinion by Justice CASTILLO.
On February 17, 2005, the trial court entered an order dismissing these lawsuits for noncompliance with statutory requisites of section 74.351 of the Texas Civil Practice and Remedies Code. See TEX. CIV. PRAC. & REM.CODE ANN. § 74.351 (Vernon Supp.2005). The orders became final on March 19, 2005. The notices of appeal were filed on March 22, 2005, which did not occur within the plenary thirty-day *715 period after entering judgment. TEX.R. CIV. P. 329b(d); TEX.R.APP. P. 26.1(a)(1),(3); Bd. of Trustees v. Toungate, 958 S.W.2d 365, 367 (Tex.1997). The trial court's plenary jurisdiction expired. In re Garcia, 94 S.W.3d 832, 833-34 (Tex.App.-Corpus Christi 2002, orig. proceeding). Therefore, the order appealed from is final and unappealable. Toungate, 958 S.W.2d at 367. Judicial action taken after a trial court's jurisdiction over a cause has expired is a nullity. State ex rel. Latty v. Owens, 907 S.W.2d 484, 486 (Tex.1995) (per curiam). Our jurisdiction extends no further than that of the court from which the appeal is taken. Mills v. Warner-Lambert Co., 157 S.W.3d 424, 426 (Tex.2005) (per curiam) (citing Pearson v. State, 159 Tex. 66, 315 S.W.2d 935, 938 (1958)); Nabejas v. Tex. Dep't of Pub. Safety, 972 S.W.2d 875, 876 (Tex.App.-Corpus Christi 1998, no pet.). Accordingly, we conclude that we have no jurisdiction to consider these appeals. Id. We dismiss the appeals for want of jurisdiction.